BRADLEY, J.
The action was brought to recover the amount due upon 131 town bonds of the defendant, alleged to have been duly issued pursuant to the statute in aid of the Buffalo & Jamestown Railroad Company in the year 1874. The defendant, by its answer, puts in issue the allegations of the complaint in support of the validity of the bonds and of the right of the plaintiff to recover upon them. The motion to change the place of trial from Erie to Chautauqua county was founded upon the contention on the part of the defendant that it was a local action, within the provisions of section 982 of the Code of Civil Procedure, which provides that certain actions must be tried in the county in which the subject of the action, or some part thereof, is situated, and, after mentioning some actions, it includes “every other action to recover or procure a judgment establishing, determining, defining, forfeiting, annulling, or otherwise affecting an estate, right, title, lien, or other interest in real property or a chattel real.” It is urged that this action comes within that provision of the section, because by the statutory adjudication, if effectual and duly executed, by the issue of town bonds, they became a charge upon the real property in the town. If they are such, they became so when they were issued. The purpose of the action is to enforce the liability to pay which it is alleged the town assumed by the issue of the bonds pursuant to such adjudication. They, with a view to that purpose, are the subject of the action. It is an action at law to recover a sum of money upon a contract which the plaintiff alleges was duly entered into, and by which the town undertook to pay the amount mentioned in the instruments known as its bonds. It is true that the trial may involve the consideration and determination of the question of the validity of the statutory adjudication pursuant to which the bonds were issued, and that, if a recovery be had, the amount of it, for the purposes of collection, will be chargeable upon the property, real and personal, in the town, subject to taxation. But the subject of the action is not the establishment of a lien upon real property, although the effect of a recovery by the plaintiff would be founded upon the fact that the bonds were such by force of the adjudication of 1872, and the judgment representing such recovery would be the means through which the performance of the undertaking to pay may be enforced. The *21object of the statutory adjudication was consummated when the bonds were issued for the purpose in view; and in the present action it, and the proceedings upon which it was founded, are facts bearing upon the question of authority to issue them, which authority sought to be conferred or created for that purpose was effectual, or not so, to give validity to the bonds, which are the subject of the action in the sense applicable to that term. Insurance Co. v. Clark, 22 Hun, 506; Hogg v. Mack, 53 Hun, 463, 6 N. Y. Supp. 301. The only question to be tried and determined upon the issues made by the pleadings is whether or not the bonds were, pursuant to the statute, duly issued as such, and are valid obligations of the defendant; and the fact that the authority to issue them was dependent upon the preliminary proceedings, including the statutory adjudication, and may within the issues be contested is not important for the purposes of the question presented upon the motion. The order should be affirmed.
Order appealed from affirmed, with $10 costs and disbursements.